Citation Nr: 0842944	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  04-12 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical spine 
condition.

2.  Entitlement to service connection for bilateral shoulder 
condition.


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The veteran had active military service from April 1965 to 
August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran's current spondyloarthritis and degenerative 
disc disease of the cervical spine are not related to 
service.

2.  The veteran's current bilateral shoulder condition is not 
related to service or a service connected disability.


CONCLUSIONS OF LAW

1.  The veteran's current cervical spine condition was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 
(2008).

2.  The veteran's current bilateral shoulder condition was 
not incurred in or aggravated by service; nor is it 
proximately caused or aggravated by a service connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, notice was provided to the veteran in 
May 2002, prior to the initial AOJ decision on his claims.  
Additional notice was provided to the veteran in December 
2005 and March 2006.  The Board finds that the notices 
provided fully comply with VA's duty to notify.  Likewise, 
the veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  He 
was told it was his responsibility to support the claims with 
appropriate evidence and has been given the regulations 
applicable to VA's duty to notify and assist.  Indeed, the 
veteran submitted evidence and argument in connection with 
his claims, which indicates he knew of the need to provide VA 
with information and evidence to support his claims.  Thus 
the Board finds that the purposes behind VA's notice 
requirement have been satisfied, and VA has satisfied its 
"duty to notify" the veteran, and any error in this regard 
is harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence, and VA 
has notified the veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examination on his claims in October 2007.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a) 
(2008).  Arthritis is a presumptive chronic disease under 
38 C.F.R. § 3.309(a).  

The veteran's claims for service connection were before the 
Board previously in January 2007 at which time the Board 
remanded for further development.  

Cervical Spine Disorder 

As the Board noted in the remand, the current medical 
evidence shows that the veteran has marked degenerative 
changes at the C4-5, C5-6 and C6-7 levels with the presence 
of severe spasm.  Other VA treatment records show the 
veteran's complaints of neck and shoulder pain.

The Board also noted that the service treatment records show 
that the veteran was involved in a motor vehicle accident on 
January 27, 1967, in which he sustained multiple injuries 
including multiple lacerations to the forehead that required 
suturing.  The clinical report of the veteran's final 
hospitalization at Valley Forge General Hospital dated in 
August 1967 also indicates that the veteran had diplopia on 
upper and downward gaze, secondary to probable fracture, 
floor of orbit, right, sustained in the automobile accident.  

Given the presence of current disability, and the in-service 
head/facial injuries, the Board questioned whether the blow 
to the forehead may have been significant enough to cause the 
current degenerative changes to his cervical spine.  The 
Board, therefore, remanded for a VA examination to obtain a 
medical opinion as to the etiology of the veteran's present 
cervical spine condition.

The veteran underwent VA examination in October 2007.  At the 
outset of the examination report, the examiner indicated that 
he had reviewed the veteran's claims folder.  Based upon the 
results of the physical examination and diagnostic testing, 
the examiner diagnosed the veteran to have degenerative 
cervical spondyloarthritis and degenerative disc disease of 
the cervical spine.  After discussing the pertinent history, 
the physical examination findings and the results of 
diagnostic studies, the examiner opined that it is less 
likely as not that the veteran's present cervical spine 
condition is related to any injury or disease in service, 
especially the motor vehicle accident in January 1967.

The veteran is of the view his current disability is related 
to his in-service injuries.  As a lay person, however, he is 
not competent to establish a medical diagnosis or show a 
medical etiology merely by his own assertions because such 
matters require medical expertise.  See 38 C.F.R. 
§ 3.159(a)(1) (2008) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Because the veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, the Board finds that his 
statements carry no probative value and, thus, are 
insufficient to establish that a nexus relationship exists 
between his current cervical spine condition and service.

Because the assessment of the October 2007 VA examiner 
constitutes the only competent medical evidence addressing 
whether the veteran's cervical spine condition is related to 
service, the Board finds that the preponderance of the 
evidence is against the claim.  The preponderance of the 
evidence being against the veteran's claim, the benefit of 
the doubt doctrine is not applicable.  Consequently, service 
connection for the veteran's cervical spine condition must be 
denied.  

Bilateral Shoulder Disorder

VA treatment records from August 2003 show the veteran 
underwent some physical therapy for myofascial pain of the 
trapezius muscles.  Other VA treatment records show the 
veteran's complaints of neck and shoulder pain.  However, 
none of these treatment records show a definitive diagnosis, 
nor do they provide any etiological link between the 
veteran's current complaints and any injury or disease 
incurred in service.  They do, however, suggest that the 
veteran's shoulder complaints may be related to his cervical 
spine condition.

The veteran has related his current bilateral shoulder 
condition (claimed as arthritis) to injuries received in a 
January 1967 motor vehicle accident.  The service treatment 
records show extensive treatment for the injuries received in 
the January 1967 motor vehicle accident; however, they are 
silent for any treatment relating to the veteran's shoulders.  
Separation examination reports do not show any complaints or 
findings relating to the veteran's shoulders.  

In January 2007, the Board remanded the veteran's claim for a 
VA examination to determine what, if any, bilateral shoulder 
condition the veteran currently has, and if it is a separate 
and distinct condition from the neck or a symptom of the 
veteran's cervical spine condition.  The examiner was 
instructed to render an opinion as to whether any condition 
found was either related to service, especially related to 
the motor vehicle accident in January 1967, or is proximately 
due to or the result of any diagnosed cervical spine 
condition.

In compliance with the Board's remand instructions, the 
veteran underwent a VA examination in October 2007.  At the 
outset, the examiner indicated that he had reviewed the 
veteran's claims folder.  Based upon examination of the 
veteran, the examiner diagnosed him to have chronic bilateral 
shoulder strains (although x-ray evidence noted in the report 
indicates there are mild to moderate degenerative changes in 
the shoulders).  After discussing the pertinent history, the 
findings of his physical examination and the results of 
diagnostic studies, the examiner opined that the veteran's 
bilateral shoulder condition is independent of the cervical 
spine condition and not related thereto.  He furthermore 
opined that the bilateral shoulder condition is less likely 
than not the result of the January 1967 motor vehicle 
accident.   

In reaching this determination, the Board does not question 
the veteran's sincerity that his bilateral shoulder condition 
is related to service, especially to the January 1967 motor 
vehicle accident.  As a lay person, however, he is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions because such matters 
require medical expertise.  See 38 C.F.R. § 3.159(a)(1) 
(2008) (Competent medical evidence means evidence provided by 
a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Because the veteran is not professionally 
qualified to offer a diagnosis or suggest a possible medical 
etiology, the Board finds that his statements carry no 
probative value and, thus, are insufficient to establish that 
a nexus relationship exists between his current bilateral 
shoulder condition and service.

Because the assessment of the October 2007 VA examiner 
constitutes the only competent medical evidence addressing 
whether the veteran's bilateral shoulder condition is related 
to service or to a service-connected disability, the Board 
finds that the preponderance of the evidence is against the 
claim.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable.  
Consequently, service connection for the veteran's bilateral 
shoulder condition must be denied.  


ORDER

Entitlement to service connection for cervical spine 
condition is denied.

Entitlement to service connection for bilateral shoulder 
condition is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


